Title: From David Cobb to Henry Jackson, 5 August 1782
From: Cobb, David
To: Jackson, Henry


                  
                     Dear Colo.
                     Head Quarters Newburgh 5th Augt 1782
                  
                  I am directed by the Commander in Chief, to inform you that William Blake Esqr., who came up to your Post in the last Flag, and was by you properly ordered back again; has now his permission to come out with his personal Baggage & Servants.  this information you must make known to him by a Flag.  I am Dr Harry Your Friend & Servant 
                  
                     David Cobb Lt Colo.
                     Aid de Camp
                  
               